Citation Nr: 1603676	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-06 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable rating for non-Hodgkin's lymphoma, to include restoration of a 100 percent disability evaluation or entitlement to a total rating based on individual unemployability (TDIU) due to the residuals of the lymphoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1965 to February 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2015 the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Although further delay is regrettable, the Board is of the opinion that additional development is required before the Veteran's claim is decided.  Initially, the Board notes the Veteran filed a claim for service connection for non-Hodgkin's lymphoma in November 2006.  The RO subsequently granted service connection for this disability in an April 2009 rating decision, and assigned a 100 percent disability rating.  The Board observes this disability has been evaluated under 38 C.F.R. § 4.117, Diagnostic Code 7715.  Under this code, a 100 percent rating is assigned during periods of active disease or during a treatment phase.  

In March 2010 the Veteran underwent a VA examination to assess the status of his disability.  At that time, the examiner concluded the Veteran's cancer was in remission, or not otherwise actively present.  This  finding was consistent with the Veteran's outpatient treatment records from Blue Ridge Oncology, as well as his private computerized tomography (CT) scans from Cleveland Imaging, which show no evidence of residual or recurrent metastatic neoplasm since 2008.  The above-noted Diagnostic Code indicates a rating should be assigned based on residuals if there has been no local recurrence or metastasis.  In an August 2010 rating decision, the RO proposed a reduction to a non-compensable disability rating.  The Veteran was advised of this proposed action by way of letter dated in the same month.  The RO subsequently issued a second rating decision in January 2011, which notified the Veteran that the proposed reduction would become final effective April 1, 2011.  The Veteran subsequently initiated an appeal relative to the propriety of the reduction.  

The Board notes that since the Veteran's disability was reduced, the RO has assigned separate disability ratings for bilateral upper and lower extremity peripheral neuropathy, as a residual effect of his cancer.  During the Veteran's September 2015 video conference hearing, he reported additional residual disability resulting from his non-Hodgkin's lymphoma, and treatment therefor.  Specifically, the Veteran indicated the chemotherapy he received affected his heart function, and also caused him to develop chronic fatigue and weakness.  A letter provided in October 2015 from the Veteran's treating oncologist indicates a possible link between the Veteran's cardiac disability and his chemotherapy treatment.  

The Board also observes the Veteran raised the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) following the above-noted schedular rating reduction.  He has indicated his residual fatigue, weakness, and peripheral neuropathies have precluded his ability to obtain and maintain gainful employment.  The Board notes a June 2013 VA examination, wherein the examiner stated the Veteran's chemotherapy caused him to be chronically tired.  In addition, the Veteran has provided a lay statement from his former supervisor in November 2015, which indicates the Veteran stopped working because he exhibited "profound loss of strength, stamina, and dexterity."  His former supervisor stated these qualities were vital to the execution of his trade as a machinist.  The Board observes that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board finds the issue of entitlement to a TDIU rating to be intrinsically intertwined with the Veteran's appeal for entitlement to a compensable rating for his non-Hodgkin's lymphoma, as it is clear the Veteran' has asserted several occupational impairments resulting from his cancer and treatment therefor.  In addition, the Veteran's additionally raised residual impairments, to include impaired cardiac functioning, fatigue, and weakness must be properly assessed.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to obtain a medical history and assess for disability resulting from the Veteran's service-connected non-Hodgkin's lymphoma, to specifically include the Veteran's reports of cardiac impairment, fatigue, and weakness.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

In addition, following a review of the relevant records and lay statements, the examiner should provide an assessment of the functional impact of the above service-connected disabilities on the Veteran's employability from April 1, 2011, to the present. 

The examiner also should state an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected disabilities, either alone or in concert, were sufficiently disabling to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background from April 1, 2011, to the present.  

A rationale for the opinion also must be provided.  In this regard, the examiner should provide concrete examples of functional impairments caused by the Veteran's service-connected disabilities.  The examiner must discuss and consider the Veteran's competent lay statements.

3.  The RO or the AMC should also undertake any other indicated development.

4.  Finally, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



